ORDER
PER CURIAM.
The City of Eureka (City) appeals from the court’s grant of Summary Judgment in favor of Mid-America Health Care Limited (Mid-America). Mid-America is assignee of Marymount Health Recreation and Retirement, Incorporated’s lease for a term of thirty-five years on Marymount Manor, a nursing home in Eureka.
We have reviewed the briefs of the parties and the record on appeal and find the claims *514of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).